


Exhibit 10.13

 

AMENDED AND RESTATED

FIBERTOWER CORPORATION

STOCK INCENTIVE PLAN, AS AMENDED

 


(1)           PURPOSE.     THE PURPOSE OF THE FIBERTOWER CORPORATION STOCK
INCENTIVE PLAN, AS AMENDED FROM TIME TO TIME (THE “PLAN”), IS TO PROMOTE THE
INTERESTS OF FIBERTOWER CORPORATION, A DELAWARE CORPORATION (THE “COMPANY”), AND
ANY PARENT OR SUBSIDIARY THEREOF AND THE INTERESTS OF THE COMPANY’S STOCKHOLDERS
BY PROVIDING AN OPPORTUNITY TO SELECTED EMPLOYEES, DIRECTORS AND OFFICERS OF THE
COMPANY OR ANY PARENT OR SUBSIDIARY THEREOF AS OF THE DATE OF THE ADOPTION OF
THE PLAN OR AT ANY TIME THEREAFTER TO PURCHASE COMMON STOCK OF THE COMPANY. BY
ENCOURAGING SUCH STOCK OWNERSHIP THE COMPANY SEEKS TO ATTRACT, RETAIN AND
MOTIVATE SUCH EMPLOYEES, DIRECTORS AND OFFICERS AND OTHER PERSONS AND TO
ENCOURAGE SUCH EMPLOYEES, DIRECTORS AND OFFICERS AND OTHER PERSONS TO DEVOTE
THEIR BEST EFFORTS TO THE BUSINESS AND FINANCIAL SUCCESS OF THE COMPANY. IT IS
INTENDED THAT THIS PURPOSE WILL BE EFFECTED BY THE GRANTING OF “NON-QUALIFIED
STOCK OPTIONS” AND/OR “INCENTIVE STOCK OPTIONS” TO ACQUIRE THE COMMON STOCK OF
THE COMPANY AND BY THE GRANTING OF RESTRICTED STOCK. UNDER THE PLAN, THE
COMMITTEE (AS HEREINAFTER DEFINED) SHALL HAVE THE AUTHORITY (IN ITS SOLE
DISCRETION) TO GRANT “INCENTIVE STOCK OPTIONS” WITHIN THE MEANING OF
SECTION 422(B) OF THE CODE, “NON-QUALIFIED STOCK OPTIONS” AS DESCRIBED IN
TREASURY REGULATION SECTION 1.83-7 OR ANY SUCCESSOR REGULATION THERETO AND
RESTRICTED STOCK.


 


(2)           DEFINITIONS.     FOR PURPOSES OF THE PLAN, THE FOLLOWING TERMS
USED HEREIN SHALL HAVE THE FOLLOWING MEANINGS, UNLESS A DIFFERENT MEANING IS
CLEARLY REQUIRED BY THE CONTEXT:


 


A.        “AWARDS” MEANS, COLLECTIVELY, OPTIONS OR RESTRICTED STOCK.


 


B.        “BOARD OF DIRECTORS” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


C.        “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


D.        “COMMITTEE” SHALL MEAN THE COMMITTEE OF THE BOARD OF DIRECTORS
REFERRED TO IN SECTION 5 HEREOF, PROVIDED, THAT IF NO SUCH COMMITTEE IS
APPOINTED BY THE BOARD OF DIRECTORS, THE BOARD OF DIRECTORS SHALL HAVE ALL OF
THE AUTHORITY AND OBLIGATIONS OF THE COMMITTEE UNDER THE PLAN.


 


E.         “COMMON STOCK” SHALL MEAN THE COMMON STOCK $.001 PAR VALUE, OF THE
COMPANY.


 


F.         “COMPANY” HAS THE MEANING SET FORTH IN SECTION 1.


 


G.        “EMPLOYEE” SHALL MEAN WITH RESPECT TO AN ISO, ANY PERSON, INCLUDING
WITHOUT LIMITATION, AN OFFICER OF THE COMPANY, WHO, AT THE TIME AN ISO IS
GRANTED TO SUCH PERSON HEREUNDER, IS EMPLOYED BY THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY, AND (II) WITH RESPECT TO A NON-QUALIFIED OPTION OR
RESTRICTED STOCK, ANY PERSON EMPLOYED BY, OR PERFORMING SERVICES FOR, THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY, INCLUDING, WITHOUT
LIMITATION, CONSULTANTS, OFFICERS AND NON-EMPLOYEE DIRECTORS.

 

1

--------------------------------------------------------------------------------


 


H.        “FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK AS OF ANY DAY SHALL
MEAN THE AVERAGE OF THE CLOSING PRICES OF SALES OF SHARES OF COMMON STOCK ON ALL
NATIONAL SECURITIES EXCHANGES ON WHICH THE COMMON STOCK MAY AT THE TIME BE
LISTED OR, IF THERE SHALL HAVE BEEN NO SALES ON ANY SUCH DAY, THE AVERAGE OF THE
HIGHEST BID AND LOWEST ASKED PRICES ON ALL SUCH EXCHANGES AT THE END OF SUCH
DAY, OR, IF ON ANY DAY THE COMMON STOCK SHALL NOT BE SO LISTED, THE AVERAGE OF
THE REPRESENTATIVE BID AND ASKED PRICES QUOTED IN THE NASDAQ SYSTEM AS OF
3:30 P.M., NEW YORK TIME, ON SUCH DAY, OR, IF ON ANY DAY THE COMMON STOCK SHALL
NOT BE QUOTED IN THE NASDAQ SYSTEM, THE AVERAGE OF THE HIGH AND LOW BID AND
ASKED PRICES ON SUCH DAY IN THE OVER-THE-COUNTER MARKET AS REPORTED BY NATIONAL
QUOTATION BUREAU INCORPORATED, OR ANY SINGLE SUCCESSOR ORGANIZATION, OR, IF THE
APPLICABLE DAY AS OF WHICH THE FAIR MARKET VALUE IS TO BE DETERMINED IS NOT A
DAY FOR WHICH THE ABOVE DESCRIBED INFORMATION IS AVAILABLE, SUCH AS IN THE CASE
OF A WEEKEND OR HOLIDAY, THEN THE DETERMINATION OF FAIR MARKET VALUE SHALL BE
BASED ON INFORMATION FOR THE MOST RECENT PRECEDING DATE FOR WHICH SUCH
INFORMATION IS AVAILABLE. IF ON ANY APPLICABLE DAY THE COMMON STOCK IS NOT
LISTED ON ANY NATIONAL SECURITIES EXCHANGE OR QUOTED IN THE NASDAQ SYSTEM OR THE
OVER-THE-COUNTER MARKET, THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON
SUCH DAY SHALL BE THE FAIR MARKET VALUE DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS.


 


I.          “ISO” SHALL MEAN AN OPTION GRANTED TO A PARTICIPANT PURSUANT TO THE
PLAN THAT CONSTITUTES AND SHALL BE TREATED AS AN “INCENTIVE STOCK OPTION” AS
DEFINED IN SECTION 422(B) OF THE CODE.


 


J.         “NAMED EXECUTIVE OFFICERS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 14(1).


 


K.        “NON-EMPLOYEE DIRECTOR” MEANS A DIRECTOR OF THE COMPANY’S BOARD OF
DIRECTORS WHO IS NOT A CURRENT EMPLOYEE OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY.


 


L.         “NON-QUALIFIED OPTION” SHALL MEAN AN OPTION GRANTED TO A PARTICIPANT
PURSUANT TO THE PLAN THAT IS INTENDED TO BE, AND QUALIFIES AS, A “NON-QUALIFIED
STOCK OPTION” AS DESCRIBED IN TREASURY REGULATION SECTION 1.83-7 OR ANY
SUCCESSOR REGULATION THERETO AND THAT SHALL NOT CONSTITUTE OR BE TREATED AS AN
ISO.


 


M.       “OPTION” SHALL MEAN ANY ISO OR NON-QUALIFIED OPTION GRANTED TO AN
EMPLOYEE PURSUANT TO THE PLAN.


 


N.        “PARENT” OF THE COMPANY SHALL HAVE THE MEANING OF “PARENT CORPORATION”
SET FORTH IN SECTION 424(E) OF THE CODE.


 


O.        “PARTICIPANT” MEANS ANY EMPLOYEE GRANTED AN AWARD UNDER THIS PLAN.


 


P.         “PLAN” HAS THE MEANING SET FORTH IN SECTION 1.


 


Q.        “RESTRICTED PERIOD” MEANS, WITH RESPECT TO AN AWARD, THE PERIOD
ESTABLISHED BY THE COMMITTEE DURING WHICH SUCH AWARD EITHER REMAINS SUBJECT TO
FORFEITURE OR IS NOT EXERCISABLE BY THE PARTICIPANT.

 

2

--------------------------------------------------------------------------------


 


R.        “RESTRICTED STOCK” MEANS ONE OR MORE SHARES OF COMMON STOCK, PRIOR TO
THE LAPSE OF RESTRICTIONS THEREON, GRANTED UNDER THIS PLAN.


 


S.         “SUBSIDIARY” OF THE COMPANY SHALL HAVE THE MEANING OF “SUBSIDIARY
CORPORATION” SET FORTH IN SECTION 424(F) OF THE CODE.


 


(3)           ELIGIBILITY.    AWARDS MAY BE GRANTED TO ANY EMPLOYEE. THE
COMMITTEE SHALL HAVE THE SOLE AUTHORITY TO SELECT THE PERSONS TO WHOM AWARDS ARE
TO BE GRANTED HEREUNDER, AND TO DETERMINE WHETHER A PERSON IS TO BE GRANTED A
NON-QUALIFIED OPTION, AN ISO, RESTRICTED STOCK OR ANY COMBINATION THEREOF. NO
PERSON SHALL HAVE ANY RIGHT TO PARTICIPATE IN THE PLAN. ANY PERSON SELECTED BY
THE COMMITTEE FOR PARTICIPATION DURING ANY ONE PERIOD WILL NOT BY VIRTUE OF SUCH
PARTICIPATION HAVE THE RIGHT TO BE SELECTED AS A PARTICIPANT FOR ANY OTHER
PERIOD.


 


(4)           COMMON STOCK SUBJECT TO THE PLAN.


 


A.        NUMBER OF SHARES.    THE TOTAL NUMBER OF SHARES OF COMMON STOCK FOR
WHICH AWARDS MAY BE GRANTED UNDER THE PLAN SHALL NOT EXCEED IN THE AGGREGATE
23,314,588 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 7 HEREOF); PROVIDED THAT THE NUMBER OF SHARES OF COMMON STOCK FOR WHICH
AWARDS MAY BE GRANTED UNDER THE PLAN SHALL BE INCREASED, ON AUGUST 29, 2007 AND
ON EACH ANNIVERSARY OF SUCH DATE THROUGH THE REMAINING TERM OF THE PLAN, BY THE
LESSER OF: (I) ONE POINT FIVE PERCENT (1.5%) OF THE NUMBER OF SHARES OF COMMON
STOCK ISSUED AND OUTSTANDING AT THE TIME IMMEDIATELY PRIOR TO THE DATE OF
INCREASE, AND (II) A LESSER NUMBER OF SHARES OF COMMON STOCK DETERMINED BY THE
BOARD OF DIRECTORS.  IN ORDER THAT ISOS MAY BE GRANTED UNDER THE PLAN, THE
NUMBER OF SHARES FOR WHICH ISOS MAY BE GRANTED UNDER THE PLAN SHALL NOT EXCEED
IN THE AGGREGATE 23,314,588 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 7 HEREOF).


 


B.        REISSUANCE.    THE SHARES OF COMMON STOCK THAT MAY BE SUBJECT TO
AWARDS GRANTED UNDER THE PLAN MAY BE EITHER AUTHORIZED AND UNISSUED SHARES OR
SHARES REACQUIRED AT ANY TIME AND NOW OR HEREAFTER HELD AS TREASURY STOCK AS THE
COMMITTEE MAY DETERMINE. IN THE EVENT THAT ANY OUTSTANDING AWARD EXPIRES OR IS
TERMINATED OR FORFEITED FOR ANY REASON, THE SHARES OF COMMON STOCK ALLOCABLE TO
THE UNEXERCISED, TERMINATED, OR FORFEITED PORTION OF SUCH AWARD MAY AGAIN BE
SUBJECT TO AN AWARD GRANTED UNDER THE PLAN.


 


C.        SPECIAL ISO LIMITATIONS.


 

1.             The aggregate Fair Market Value (determined as of the date an ISO
is granted) of the shares of Common Stock with respect to which ISOs are
exercisable for the first time by an Employee during any calendar year (under
all incentive stock option plans of the Company or any Parent or Subsidiary of
the Company) shall not exceed $100,000. To the extent such limitations is
exceeded, such Option shall be considered a Non-Qualified Option for purposes of
this Plan.

 

2.             No ISO shall be granted to an Employee who, at the time the ISO
is granted, owns (actually or constructively under the provisions of
Section 424(d) of the Code) stock possessing more than 10% of the total combined
voting power

 

3

--------------------------------------------------------------------------------


 


OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY, UNLESS (I) THE OPTION PRICE IS AT LEAST 110% OF THE FAIR MARKET VALUE
(DETERMINED AS OF THE TIME THE ISO IS GRANTED) OF THE SHARES OF COMMON STOCK
SUBJECT TO THE ISO AND (II) THE ISO BY ITS TERMS IS NOT EXERCISABLE MORE THAN
FIVE YEARS FROM THE DATE IT IS GRANTED.

 


D.        LIMITATIONS NOT APPLICABLE TO NON-QUALIFIED
OPTIONS.    NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE PROVISIONS OF
SECTIONS 4(C)(1) (OTHER THAN THE SECOND SENTENCE THEREOF) AND (2) SHALL NOT
APPLY, NOR SHALL BE CONSTRUED TO APPLY, TO ANY NON-QUALIFIED OPTION GRANTED
UNDER THE PLAN.


 


(5)          ADMINISTRATION OF THE PLAN


 


A.        ADMINISTRATION.    SUBJECT TO THE PROVISO IN SECTION 2(D) HEREOF, THE
PLAN SHALL BE ADMINISTERED BY A COMMITTEE OF THE BOARD OF DIRECTORS (THE
“COMMITTEE”) ESTABLISHED BY THE BOARD OF DIRECTORS. THE COMMITTEE SHALL BE
APPOINTED FROM TIME TO TIME BY, AND SHALL SERVE AT THE PLEASURE OF, THE BOARD OF
DIRECTORS. TO THE EXTENT DEEMED NECESSARY OR APPROPRIATE BY THE BOARD OF
DIRECTORS OR THE COMMITTEE, THE COMMITTEE MAY BE LIMITED TO SPECIFIED MEMBERS
FOR PURPOSES OF COMPLYING WITH APPLICABLE PROVISIONS OF THE CODE, SECURITIES
LAWS, OR THE RULES OF ANY EXCHANGE ON WHICH THE COMMON STOCK IS TRADED.


 


B.        GRANT OF OPTIONS.    THE COMMITTEE SHALL HAVE THE SOLE AUTHORITY AND
DISCRETION UNDER THE PLAN (I) TO SELECT THE EMPLOYEES WHO ARE TO BE GRANTED
OPTIONS HEREUNDER, (II) TO DESIGNATE WHETHER ANY OPTION TO BE GRANTED HEREUNDER
IS TO BE AN ISO OR A NON-QUALIFIED OPTION; (III) TO ESTABLISH THE NUMBER OF
SHARES OF COMMON STOCK THAT MAY BE SUBJECT TO EACH OPTION; (IV) TO DETERMINE THE
TIME AND THE CONDITIONS SUBJECT TO WHICH OPTIONS MAY BE EXERCISED IN WHOLE OR IN
PART; (V) TO DETERMINE THE AMOUNT (NOT LESS THAN THE PAR VALUE PER SHARE) AND
THE FORM OF THE CONSIDERATION THAT MAY BE USED TO PURCHASE SHARES OF COMMON
STOCK UPON EXERCISE OF ANY OPTION (INCLUDING, WITHOUT LIMITATION, THE
CIRCUMSTANCES UNDER WHICH ISSUED AND OUTSTANDING SHARES OF COMMON STOCK OWNED BY
A PARTICIPANT MAY BE USED BY THE PARTICIPANT TO EXERCISE AN OPTION); (VI) TO
IMPOSE RESTRICTIONS AND/OR CONDITIONS WITH RESPECT TO SHARES OF COMMON STOCK
ACQUIRED UPON EXERCISE OF AN OPTION; (VII) TO DETERMINE THE CIRCUMSTANCES UNDER
WHICH SHARES OF COMMON STOCK ACQUIRED UPON EXERCISE OF ANY OPTION MAY BE SUBJECT
TO REPURCHASE BY THE COMPANY; (VIII) TO DETERMINE THE CIRCUMSTANCES AND
CONDITIONS SUBJECT TO WHICH SHARES ACQUIRED UPON EXERCISE OF AN OPTION MAY BE
SOLD OR OTHERWISE TRANSFERRED, INCLUDING, WITHOUT LIMITATION, THE CIRCUMSTANCES
AND CONDITIONS SUBJECT TO WHICH A PROPOSED SALE OF SHARES OF COMMON STOCK
ACQUIRED UPON EXERCISE OF AN OPTION MAY BE SUBJECT TO THE COMPANY’S RIGHT OF
FIRST REFUSAL (AS WELL AS THE TERMS AND CONDITIONS OF ANY SUCH RIGHT OF FIRST
REFUSAL), (IX) TO ESTABLISH A VESTING PROVISION FOR ANY OPTION RELATING TO THE
TIME WHEN (OR THE CIRCUMSTANCES UNDER WHICH) THE OPTION MAY BE EXERCISED BY A
PARTICIPANT, INCLUDING, WITHOUT LIMITATION, VESTING PROVISIONS THAT MAY BE
CONTINGENT UPON (A) THE COMPANY’S MEETING SPECIFIED FINANCIAL GOALS, (B) A
CHANGE OF CONTROL OF THE COMPANY OR (C) THE OCCURRENCE OF OTHER SPECIFIED
EVENTS; (X) TO ACCELERATE THE TIME WHEN OUTSTANDING

 

4

--------------------------------------------------------------------------------


 


OPTIONS MAY BE EXERCISED, AND (XI) TO ESTABLISH ANY OTHER TERMS, RESTRICTIONS
AND/OR CONDITIONS APPLICABLE TO ANY OPTION NOT INCONSISTENT WITH THE PROVISIONS
OF THE PLAN.


 


C.        GRANT OF RESTRICTED STOCK.    THE COMMITTEE MAY GRANT SHARES OF
RESTRICTED STOCK TO ANY EMPLOYEE.  RESTRICTED STOCK SHALL BE SUBJECT TO SUCH
FORFEITURE RESTRICTIONS (INCLUDING, WITHOUT LIMITATION, LIMITATIONS THAT QUALIFY
AS A “SUBSTANTIAL RISK OF FORFEITURE” WITHIN THE MEANING GIVEN TO THAT TERM
UNDER SECTION 83 OF THE CODE) AND RESTRICTIONS ON TRANSFER BY THE PARTICIPANT
AND REPURCHASE BY THE COMPANY AS THE COMMITTEE, IN ITS SOLE DISCRETION, SHALL
DETERMINE.


 


D.        INTERPRETATION.    THE COMMITTEE SHALL BE AUTHORIZED TO INTERPRET THE
PLAN IN ITS DISCRETION AND MAY, FROM TIME TO TIME, ADOPT SUCH RULES AND
REGULATIONS, NOT INCONSISTENT WITH THE PROVISIONS OF THE PLAN, AS IT MAY DEEM
ADVISABLE TO CARRY OUT THE PURPOSES OF THE PLAN.


 


E.         FINALITY.    THE INTERPRETATION AND CONSTRUCTION BY THE COMMITTEE OF
ANY PROVISION OF THE PLAN, ANY AWARD GRANTED HEREUNDER OR ANY AGREEMENT
EVIDENCING ANY SUCH AWARD SHALL BE FINAL AND CONCLUSIVE UPON ALL PARTIES.


 


F.         EXPENSES, ETC.    ALL EXPENSES AND LIABILITIES INCURRED BY THE
COMMITTEE IN THE ADMINISTRATION OF THE PLAN SHALL BE BORNE BY THE COMPANY. THE
COMMITTEE MAY EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS OR OTHER PERSONS IN
CONNECTION WITH THE ADMINISTRATION OF THE PLAN. THE COMPANY, AND ITS OFFICERS
AND DIRECTORS, SHALL BE ENTITLED TO RELY UPON THE ADVICE, OPINIONS OR VALUATIONS
OF ANY SUCH PERSONS. NO MEMBER OF THE COMMITTEE SHALL BE LIABLE FOR ANY ACTION,
DETERMINATION OR INTERPRETATION TAKEN OR MADE IN GOOD FAITH WITH RESPECT TO THE
PLAN OR ANY AWARD GRANTED HEREUNDER.


 


G.        AMENDMENT OF AWARDS.    THE COMMITTEE MAY AMEND AN AWARD; PROVIDED,
HOWEVER, THAT  NO AMENDMENT OF AN AWARD MAY, WITHOUT THE CONSENT OF THE HOLDER
OF THE AWARD, ADVERSELY AFFECT SUCH PERSON’S RIGHTS WITH RESPECT TO SUCH AWARD
IN ANY MATERIAL RESPECT.  NOTWITHSTANDING THE FOREGOING, THE COMMITTEE MAY AMEND
ANY AWARD WITHOUT THE CONSENT OF THE HOLDER IF THE COMMITTEE DEEMS IT NECESSARY
TO AVOID ADVERSE TAX CONSEQUENCES TO THE HOLDER UNDER CODE SECTION 409A.  THE
COMMITTEE SHALL RETAIN FULL POWER AND DISCRETION TO ACCELERATE OR WAIVE, AT ANY
TIME, ANY TERM OR CONDITION OF AN AWARD THAT IS NOT MANDATORY UNDER THIS PLAN;
PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL NOT HAVE DISCRETION TO ACCELERATE OR
WAIVE ANY TERM OR CONDITION OF AN AWARD (I) IF SUCH DISCRETION WOULD CAUSE THE
AWARD TO HAVE ADVERSE TAX CONSEQUENCES TO THE PARTICIPANT UNDER 409A, OR (II) IF
THE AWARD IS INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” FOR
PURPOSES OF SECTION 162(M) OF THE CODE AND SUCH DISCRETION WOULD CAUSE THE AWARD
NOT TO SO QUALIFY.  EXCEPT IN CASES IN WHICH THE COMMITTEE IS AUTHORIZED TO
REQUIRE OTHER FORMS OF CONSIDERATION UNDER THIS PLAN, OR TO THE EXTENT OTHER
FORMS OF CONSIDERATION MUST BE PAID TO SATISFY THE REQUIREMENTS OF THE DELAWARE
CORPORATION LAW, NO CONSIDERATION OTHER THAN SERVICES MAY BE REQUIRED FOR THE
GRANT OF ANY AWARD.

 

5

--------------------------------------------------------------------------------


 


(6)           TERMS AND CONDITIONS OF AWARDS.


 


A.        ISOS.    THE TERMS AND CONDITIONS OF EACH ISO GRANTED UNDER THE PLAN
SHALL BE SPECIFIED BY THE COMMITTEE AND SHALL BE SET FORTH IN AN ISO AGREEMENT
BETWEEN THE COMPANY AND THE PARTICIPANT IN SUCH FORM AS THE COMMITTEE SHALL
APPROVE. THE TERMS AND CONDITIONS OF EACH ISO SHALL BE SUCH THAT EACH ISO ISSUED
HEREUNDER SHALL CONSTITUTE AND SHALL BE TREATED AS AN “INCENTIVE STOCK OPTION”
AS DEFINED IN SECTION 422(B) OF THE CODE; PROVIDED THAT TO THE EXTENT AN OPTION
INTENDED TO BE AN ISO DOES NOT QUALIFY AS AN ISO UNDER THE APPLICABLE
REQUIREMENTS OF THE CODE, SUCH OPTION SHALL BE CONSIDERED A NON-QUALIFIED OPTION
FOR PURPOSES OF THIS PLAN. THE TERMS AND CONDITIONS OF ANY ISO GRANTED HEREUNDER
NEED NOT BE IDENTICAL TO THOSE OF ANY OTHER ISO GRANTED HEREUNDER.


 

The terms and conditions of each ISO shall include the following:

 

1.                                       The option price shall be fixed by the
Committee but shall in no event be less than 100% (or 110% in the case of an
Employee referred to in Section 4(C)(2) hereof) of the Fair Market Value of the
shares of Common Stock subject to the ISO on the date the ISO is granted.

 

2.                                       ISOs, by their terms, shall not be
transferable otherwise than by will or the laws of descent and distribution,
and, during a Participant’s lifetime an ISO shall be exercisable only by the
Participant.

 

3.                                       The Committee shall fix the term of all
ISOs granted pursuant to the Plan (including, without limitation, the date on
which such ISO shall expire and terminate), provided, however, that such term
shall in no event exceed five years from the date on which such ISO is granted.
Each ISO shall be exercisable in such amount or amounts, under such conditions
and at such times or intervals or in such installments as shall be determined by
the Committee in its sole discretion.

 

4.                                       To the extent that the Company or any
Parent or Subsidiary of the Company is required to withhold any Federal, state
or local taxes in respect of any compensation income realized by any Participant
as a result of any “disqualifying disposition” of any shares of Common Stock
acquired upon exercise of an ISO granted hereunder, the Company shall deduct
from any payments of any kind otherwise due to such Participant the aggregate
amount of such Federal, state or local taxes required to be so withheld or, if
such payments are insufficient to satisfy such Federal, state or local taxes,
such Participant will be required to pay to the Company, or make other
arrangements satisfactory to the Company regarding payment to the Company of,
the aggregate amount of any such taxes. All matters with respect to the total
amount of taxes to be withheld in respect of any such compensation income shall
be determined by the Board of Directors, in its sole discretion.

 

6

--------------------------------------------------------------------------------


 

5.                                       The terms and conditions of each ISO
may include the following provisions:

 

A)             IN THE EVENT A PARTICIPANT’S EMPLOYMENT BY THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY SHALL BE TERMINATED FOR CAUSE OR SHALL BE
TERMINATED BY THE PARTICIPANT FOR ANY REASON WHATSOEVER OTHER THAN AS A RESULT
OF THE PARTICIPANT’S DEATH OR “DISABILITY” (WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE CODE), THE UNEXERCISED PORTION OF ANY ISO HELD BY SUCH
PARTICIPANT AT THAT TIME MAY ONLY BE EXERCISED WITHIN ONE MONTH AFTER THE DATE
ON WHICH THE PARTICIPANT CEASED TO BE SO EMPLOYED, AND ONLY TO THE EXTENT THAT
THE PARTICIPANT COULD HAVE OTHERWISE EXERCISED SUCH ISO AS OF THE DATE ON WHICH
HE CEASED TO BE SO EMPLOYED.

 

B)            IN THE EVENT A PARTICIPANT’S EMPLOYMENT BY THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY SHALL TERMINATE FOR ANY REASON OTHER THAN
(X) A TERMINATION SPECIFIED IN CLAUSE (A) ABOVE OR (Y) BY REASON OF THE
PARTICIPANT’S DEATH OR “DISABILITY” (WITHIN THE MEANING OF SECTION 22(E)(3) OF
THE CODE), THE UNEXERCISED PORTION OF ANY ISO HELD BY SUCH PARTICIPANT AT THAT
TIME MAY ONLY BE EXERCISED WITHIN THREE MONTHS AFTER THE DATE ON WHICH THE
PARTICIPANT CEASED TO BE SO EMPLOYED, AND ONLY TO THE EXTENT THAT THE
PARTICIPANT COULD HAVE OTHERWISE EXERCISED SUCH ISO AS OF THE DATE ON WHICH HE
CEASED TO BE SO EMPLOYED.

 

C)             IN THE EVENT A PARTICIPANT SHALL CEASE TO BE EMPLOYED BY THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY BY REASON OF HIS “DISABILITY”
(WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE), THE UNEXERCISED PORTION OF
ANY ISO HELD BY SUCH PARTICIPANT AT THAT TIME MAY ONLY BE EXERCISED WITHIN ONE
YEAR AFTER THE DATE ON WHICH THE PARTICIPANT CEASED TO BE SO EMPLOYED, AND ONLY
TO THE EXTENT THAT THE PARTICIPANT COULD HAVE OTHERWISE EXERCISED SUCH ISO AS OF
THE DATE ON WHICH HE CEASED TO BE SO EMPLOYED.

 

D)            IN THE EVENT A PARTICIPANT SHALL DIE WHILE IN THE EMPLOY OF THE
COMPANY OR A PARENT OR SUBSIDIARY OF THE COMPANY (OR WITHIN A PERIOD OF ONE
MONTH AFTER CEASING TO BE AN EMPLOYEE FOR ANY REASON OTHER THAN HIS “DISABILITY”
(WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) OR WITHIN A PERIOD OF ONE
YEAR AFTER CEASING TO BE AN EMPLOYEE BY REASON OF SUCH “DISABILITY”), THE
UNEXERCISED PORTION OF ANY ISO HELD BY SUCH PARTICIPANT AT THE TIME OF HIS DEATH
MAY ONLY BE EXERCISED WITHIN ONE YEAR AFTER THE DATE OF SUCH PARTICIPANT’S
DEATH, AND ONLY TO THE EXTENT THAT THE PARTICIPANT COULD HAVE OTHERWISE
EXERCISED SUCH ISO AT THE TIME OF HIS DEATH. IN SUCH EVENT, SUCH ISO MAY BE
EXERCISED BY THE EXECUTOR OR ADMINISTRATOR OF THE PARTICIPANT’S ESTATE OR BY ANY
PERSON OR PERSONS WHO SHALL HAVE ACQUIRED THE ISO DIRECTLY FROM THE PARTICIPANT
BY BEQUEST OR INHERITANCE.

 

7

--------------------------------------------------------------------------------


 


B.        NON-QUALIFIED OPTIONS.    THE TERMS AND CONDITIONS OF EACH
NON-QUALIFIED OPTION GRANTED UNDER THE PLAN SHALL BE SPECIFIED BY THE COMMITTEE,
IN ITS SOLE DISCRETION, AND SHALL BE SET FORTH IN A WRITTEN OPTION AGREEMENT
BETWEEN THE COMPANY AND THE PARTICIPANT IN SUCH FORM AS THE COMMITTEE SHALL
APPROVE. THE TERMS AND CONDITIONS OF EACH NON-QUALIFIED OPTION WILL BE SUCH (AND
EACH NON-QUALIFIED OPTION AGREEMENT SHALL EXPRESSLY SO STATE) THAT EACH
NON-QUALIFIED OPTION ISSUED HEREUNDER SHALL NOT CONSTITUTE NOR BE TREATED AS AN
“INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422(B) OF THE CODE, BUT WILL BE A
“NON-QUALIFIED STOCK OPTION” FOR FEDERAL, STATE AND LOCAL INCOME TAX PURPOSES.
THE TERMS AND CONDITIONS OF ANY NON-QUALIFIED OPTION GRANTED HEREUNDER NEED NOT
BE IDENTICAL TO THOSE OF ANY OTHER NON-QUALIFIED OPTION  GRANTED HEREUNDER.


 

The terms and conditions of each Non-Qualified Option Agreement shall include
the following:

 

1.                                       Except in the case of substitute
options that are not treated as a modification of an existing option or the
grant of a new option for purposes of Section 409A of the Code, the option
exercise price shall be not less than 100% of the Fair Market Value per share of
the shares of Common Stock subject to the Non-Qualified Option on the date such
Non-Qualified Option is granted.

 

2.                                       The Committee shall fix the term of all
Non-Qualified Options granted pursuant to the Plan (including, without
limitation, the date on which such Non-Qualified Option shall expire and
terminate). Such term may be no more than five years from the date on which such
Non-Qualified Option is granted. Each Non-Qualified Option shall be exercisable
in such amount or amounts, under such conditions (including, without limitation,
provisions governing the rights to exercise such Non-Qualified Option), and at
such times or intervals or in such installments as shall be determined by the
Committee in its sole discretion.

 

3.                                       Non-Qualified Options shall not be
transferable otherwise than by will or the laws of descent and distribution, and
during a Participant’s lifetime a Non-Qualified Option shall be exercisable only
by the Participant.

 

4.                                       The terms and conditions of each
Non-Qualified Option may include the following provisions:

 

A)             IN THE EVENT A PARTICIPANT’S EMPLOYMENT BY THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY SHALL BE TERMINATED FOR CAUSE OR SHALL BE
TERMINATED BY THE PARTICIPANT FOR ANY REASON WHATSOEVER OTHER THAN AS A RESULT
OF THE PARTICIPANT’S DEATH OR “DISABILITY” (WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE CODE), THE UNEXERCISED PORTION OF ANY NON-QUALIFIED
OPTION HELD BY SUCH PARTICIPANT AT THAT TIME MAY ONLY BE EXERCISED WITHIN ONE
MONTH AFTER THE DATE ON WHICH THE PARTICIPANT CEASED TO BE AN EMPLOYEE, AND ONLY
TO THE EXTENT THAT THE PARTICIPANT COULD HAVE OTHERWISE EXERCISED SUCH
NON-QUALIFIED OPTION AS OF THE DATE ON WHICH HE CEASED TO BE AN EMPLOYEE.

 

8

--------------------------------------------------------------------------------


 

B)            IN THE EVENT A PARTICIPANT’S EMPLOYMENT BY THE COMPANY OR ANY
PARENT OR SUBSIDIARY OF THE COMPANY SHALL TERMINATE FOR ANY REASON OTHER THAN
(X) A TERMINATION SPECIFIED IN CLAUSE (A) ABOVE OR (Y) BY REASON OF THE
PARTICIPANT’S DEATH OR “DISABILITY” (WITHIN THE MEANING OF SECTION 22(E)(3) OF
THE CODE), THE UNEXERCISED PORTION OF ANY NON-QUALIFIED OPTION HELD BY SUCH
PARTICIPANT AT THAT TIME MAY ONLY BE EXERCISED WITHIN THREE MONTHS AFTER THE
DATE ON WHICH THE PARTICIPANT CEASED TO BE AN EMPLOYEE, AND ONLY TO THE EXTENT
THAT THE PARTICIPANT COULD HAVE OTHERWISE EXERCISED SUCH NON-QUALIFIED OPTION AS
OF THE DATE ON WHICH HE CEASED TO BE AN EMPLOYEE.

 

C)             IN THE EVENT A PARTICIPANT SHALL CEASE TO BE AN EMPLOYEE OF THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY BY REASON OF HIS “DISABILITY”
(WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE), THE UNEXERCISED PORTION OF
ANY NON-QUALIFIED OPTION HELD BY SUCH PARTICIPANT AT THAT TIME MAY ONLY BE
EXERCISED WITHIN ONE YEAR AFTER THE DATE ON WHICH THE PARTICIPANT CEASED TO BE
AN EMPLOYEE, AND ONLY TO THE EXTENT THAT THE PARTICIPANT COULD HAVE OTHERWISE
EXERCISED SUCH NON-QUALIFIED OPTION AS OF THE DATE ON WHICH HE CEASED TO BE AN
EMPLOYEE.

 

D)            IN THE EVENT A PARTICIPANT SHALL DIE WHILE AN EMPLOYEE OF THE
COMPANY OR A PARENT OR SUBSIDIARY OF THE COMPANY (OR WITHIN A PERIOD OF ONE
MONTH AFTER CEASING TO BE AN EMPLOYEE FOR ANY REASON OTHER THAN HIS “DISABILITY”
(WITHIN THE MEANING OF SECTION 22(E)(3) OF THE CODE) OR WITHIN A PERIOD OF ONE
YEAR AFTER CEASING TO BE AN EMPLOYEE BY REASON OF SUCH “DISABILITY”), THE
UNEXERCISED PORTION OF ANY NON-QUALIFIED OPTION HELD BY SUCH PARTICIPANT AT THE
TIME OF HIS DEATH MAY ONLY BE EXERCISED WITHIN ONE YEAR AFTER THE DATE OF SUCH
PARTICIPANT’S DEATH, AND ONLY TO THE EXTENT THAT THE PARTICIPANT COULD HAVE
OTHERWISE EXERCISED SUCH NON-QUALIFIED OPTION AT THE TIME OF HIS DEATH. IN SUCH
EVENT, SUCH NON-QUALIFIED OPTION MAY BE EXERCISED BY THE EXECUTOR OR
ADMINISTRATOR OF THE PARTICIPANT’S ESTATE OR BY ANY PERSON OR PERSONS WHO SHALL
HAVE ACQUIRED THE NON-QUALIFIED OPTION DIRECTLY FROM THE PARTICIPANT BY BEQUEST
OR INHERITANCE.

 

5.                                       To the extent that the Company (or any
Parent or Subsidiary thereof) is required to withhold any Federal, state or
local taxes in respect of any compensation income realized by any Participant in
respect of a Non-Qualified Option granted hereunder or in respect of any shares
of Common Stock acquired upon exercise of a Non-Qualified Option, the Company
shall deduct from any payments of any kind otherwise due to such Participant the
aggregate amount of such Federal, state or local taxes required to be so
withheld or, if such payments are insufficient to satisfy such Federal, state or
local taxes, or if no such payments are due or to become due to such
Participant, then, such Participant will be required to pay to the Company, or
make other arrangements satisfactory to the Company regarding payment to the
Company of, the aggregate amount of any such taxes. All matters with respect to
the total amount of taxes to be withheld in

 

9

--------------------------------------------------------------------------------


 


RESPECT OF ANY SUCH COMPENSATION INCOME SHALL BE DETERMINED BY THE COMMITTEE, IN
ITS SOLE DISCRETION.


 


C.        RESTRICTED STOCK.  THE TERMS AND CONDITIONS OF EACH RESTRICTED STOCK
AWARD GRANTED UNDER THE PLAN SHALL BE SPECIFIED BY THE COMMITTEE AND SHALL BE
SET FORTH IN A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT IN SUCH
FORM AS THE COMMITTEE SHALL APPROVE.  THE TERMS AND CONDITIONS OF ANY RESTRICTED
STOCK AWARD GRANTED HEREUNDER NEED NOT BE IDENTICAL TO THOSE OF ANY OTHER
RESTRICTED STOCK AWARD GRANTED HEREUNDER.


 

The terms and conditions of each Restricted Stock award agreement shall include
the following:

 

1.             Restricted Stock shall be subject to such forfeiture restrictions
(including, without limitation, limitations that qualify as a “substantial risk
of forfeiture” within the meaning given to that term under Section 83 of the
Code) and restrictions on transfer by the Participant and repurchase by the
Company as the Committee, in its sole discretion, shall determine.  Prior to the
lapse of such restrictions, the Participant shall not be permitted to transfer
such shares.  The Company shall have the right to repurchase or recover such
shares for the lesser of (i) the fair market value or (ii) amount of cash paid
therefor, if any, if the Participant’s employment with the Company is terminated
by the Company or the Participant prior to the lapse of such restrictions or the
Restricted Stock is forfeited by the Participant pursuant to the terms of the
award agreement.

 

2.             Each certificate representing Restricted Stock awarded under this
Plan shall be registered in the name of the Participant and, during the
Restricted Period, shall be left on deposit with the Company, or in trust or
escrow pursuant to an agreement satisfactory to the Committee, along with a
stock power endorsed in blank until such time as the restrictions on transfer
have lapsed.  The grantee of Restricted Stock shall have all the rights of a
stockholder with respect to such shares including the right to vote and the
right to receive dividends or other distributions paid or made with respect to
such shares; provided, however, that the Committee may in the award agreement
restrict the Participant’s right to dividends until the restrictions on the
Restricted Stock lapse.  Any certificate or certificates representing shares of
Restricted Stock shall bear a legend substantially similar to the following:

 

The shares represented by this certificate have been issued pursuant to the
terms of the FiberTower Corporation Stock Incentive Plan and may not be sold,
pledged, transferred, assigned or otherwise encumbered in any manner except as
is set forth in the terms of such award dated                               ,
200      .

 

3.             If, for any reason, the restrictions imposed by the Committee
upon Restricted Stock are not satisfied at the end of the Restricted Period, any
Restricted Stock remaining subject to such restrictions shall thereupon be

 

10

--------------------------------------------------------------------------------


 

forfeited by the Participant and reacquired by the Company at a purchase price
as set forth in Section (6)(C)(1) hereof.

 

4.             Subject to the withholding requirements of  Section (6)(C)(7) of
this Plan, at the expiration of the Restricted Period, the Company will deliver
to the Participant a stock certificate evidencing, or credit to the
Participant’s book-entry account, the Restricted Stock (to the nearest full
share) with respect to which the Restricted Period has expired without charge to
the Participant, or his personal representative, free of all restrictions under
this Plan.

 

5.             No shares of Common Stock will be issued or transferred pursuant
to an Award unless and until all then-applicable requirements imposed by federal
and state securities and other laws, rules and regulations and by any regulatory
agencies having jurisdiction and by any stock market or exchange upon which the
Common Stock may be listed, have been fully met.  As a condition precedent to
the issuance of shares pursuant to the grant or exercise of an Award, the
Company may require the grantee to take any reasonable action to meet such
requirements.  The Company shall not be obligated to take any affirmative action
in order to cause the issuance or transfer of shares pursuant to an Award to
comply with any law or regulation described in the second preceding sentence.

 

6.             The Company, in its discretion, may postpone the issuance and/or
delivery of shares of Common Stock upon any exercise of an Award until
completion of such stock exchange listing, registration or other qualification
of such shares under any state and/or federal law, rule or regulation as the
Company may consider appropriate, and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of the shares in compliance with
applicable laws, rules and regulations.

 

7.             Any issuance of unrestricted shares of Common Stock pursuant to
the release of restrictions on Restricted Stock shall not be made until
appropriate arrangements satisfactory to the Company have been made for the
payment of any tax amounts (federal, state, local or other) that may be required
to be withheld or paid by the Company with respect thereto.  Such arrangements
may, at the discretion of the Committee, include allowing the person to tender
to the Company shares of Common Stock owned by the person, or to request the
Company to withhold shares of Common Stock being acquired pursuant to the award
agreement, whether through the exercise of an Option or as a distribution
pursuant to the award agreement, which have an aggregate fair market value as of
the date of such withholding that is not greater than the sum of all tax amounts
to be withheld with respect thereto at the minimum statutory rate, together with
payment of any remaining portion of such tax amounts in cash or by check payable
and acceptable to the Company.

 

Notwithstanding the foregoing, if on the date of an event giving rise to a tax
withholding obligation on the part of the Company the person is an officer or

 

11

--------------------------------------------------------------------------------


 

individual subject to Rule 16b-3, such person may direct that such tax
withholding be effectuated by the Company withholding the necessary number of
shares of Common Stock (at the minimum statutory tax rate) from such award
payment or exercise.

 


(7)           ADJUSTMENTS.


 

1.             In the event that, after the adoption of the Plan by the Board of
Directors, the outstanding shares of the Company’s Common Stock shall be
increased or decreased or changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another entity
in each such case (x) without receiving compensation therefore in money,
services or property and (y) through reorganization, merger or consolidation,
recapitalization, reclassification, stock split, split-up, combination or
exchange of shares, declaration of any dividends payable in Common Stock, or any
similar event, the Committee in good faith shall, subject to the provisions of
Section 7(3) below if the circumstances therein specified are applicable,
appropriately adjust (i) the number and type of shares of Common Stock (and the
grant or exercise price with respect to any Award) subject to any outstanding
Award (to the nearest possible full share); provided, however, that the
limitations of Section 424 of the Code shall apply with respect to adjustments
made to ISOs and the limitations of Section 409A of the Code shall apply with
respect to adjustments made to all Awards and (ii) the number and type of shares
of Common Stock for which Awards may be granted under the Plan, as set forth in
Sections 4(A) and 14(3) hereof, and such adjustments shall be effective and
binding for all purposes of the Plan.

 

2.             If any capital reorganization or reclassification of the capital
stock of the Company or any consolidation or merger of the Company with another
entity, or the sale of all or substantially all its assets to another entity,
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities or assets with respect to or in exchange for Common
Stock, then, subject to the provisions of Section 7(3) below if the
circumstances therein specified are applicable, each holder of an Option shall
thereafter have the right to purchase, upon the exercise of the Option in
accordance with the terms and conditions specified in the option agreement
governing such Option and in lieu of the shares of Common Stock immediately
theretofore receivable upon the exercise of such Option, such shares of stock,
securities or assets (including, without limitation, cash) as may be issued or
payable with respect to or in exchange for a number of outstanding shares of
such Common Stock equal to the number of shares of such Common Stock immediately
theretofore so receivable had such reorganization, reclassification,
consolidation, merger or sale not taken place.

 

3.             Notwithstanding Sections 7(1) and 7(2) hereof, in the event of
(i) any offer to holders of the Company’s Common Stock generally relating to the
acquisition of all or substantially all of their shares, including, without
limitation,

 

12

--------------------------------------------------------------------------------


 

through purchase, merger or otherwise, or (ii) any proposed transaction
generally relating to the acquisition of substantially all of the assets or
business of the Company (herein sometimes referred to as an “Acquisition”), the
Board of Directors may, in its sole discretion, cancel any outstanding Options
(provided, however, that the limitations of Section 424 of the Code shall apply
with respect to adjustments made to ISOs and the limitations of Section 409A of
the Code shall apply with respect to adjustments made to all Options) and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board of Directors
acting in good faith) equal to the product of (A) the number of shares of Common
Stock (the “Option Shares”) that, as of the date of the consummation of such
Acquisition, the holder of such Option had become entitled to purchase (and had
not purchased) multiplied by (B) the amount, if any, by which (1) the formula or
fixed price per share paid to holders of shares of Common Stock pursuant to such
Acquisition exceeds (2) the option price applicable to such Option Shares.

 

4.             In the event of an Acquisition or the consummation of any merger,
reorganization, business combination or consolidation of the Company or one of
its subsidiaries with or into any other entity, the Committee may cause Options
to be issued in substitution for an outstanding option or assume an option of
the other entity (the “Old Options”).  In such event, Options may be issued in
substitution or exchange for the Old Options provided that such substituted or
exchanged Options would not be considered a modification of the Old Options
according to the principles set forth in Treasury Regulations 1.424-1(a) and
1.409A-1(b)(5).

 


(8)           ANNUAL GRANTS TO NON-EMPLOYEE DIRECTORS.


 


A.        ELIGIBILITY.  NON-EMPLOYEE DIRECTORS ARE ELIGIBLE FOR OPTIONS GRANTED
PURSUANT TO SECTION 5(B) HEREOF AND SUCH OPTIONS SHALL BE NON-QUALIFIED
OPTIONS.  NOTWITHSTANDING THE FOREGOING SENTENCE, NON-EMPLOYEE DIRECTORS ARE
ALSO ELIGIBLE TO RECEIVE AWARDS PURSUANT TO SECTION 5(C) HEREOF AND THIS
SECTION 8.


 


B.        INITIAL GRANT.  EACH NON-EMPLOYEE DIRECTOR WHO IS A MEMBER OF THE
BOARD OF DIRECTORS OF THE COMPANY IMMEDIATELY AFTER THE EFFECTIVE TIME OF THE
MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER DATED MAY 14, 2006, BY
AND AMONG FIRST AVENUE NETWORKS, INC., MARLIN ACQUISITION CORPORATION AND
FIBERTOWER CORPORATION, WILL AUTOMATICALLY BE GRANTED A NUMBER OF SHARES OF
RESTRICTED STOCK EQUAL IN VALUE TO $85,000 (MEASURED BY THE FAIR MARKET VALUE ON
THE DATE OF GRANT).  THEREAFTER, ON THE DATE A NON-EMPLOYEE DIRECTOR FIRST
BECOMES A MEMBER OF THE BOARD OF DIRECTORS (WHETHER THROUGH ELECTION BY THE
STOCKHOLDERS OF THE COMPANY OR BY APPOINTMENT BY THE BOARD OF DIRECTORS TO FILL
A VACANCY), SUCH NON-EMPLOYEE DIRECTOR WILL AUTOMATICALLY BE GRANTED A NUMBER OF
SHARES OF RESTRICTED STOCK EQUAL IN VALUE TO $85,000 (MEASURED BY THE FAIR
MARKET VALUE ON THE DATE OF GRANT (IN BOTH CASES ABOVE, THE “INITIAL GRANT”).
SUCH RESTRICTED STOCK SHALL VEST ON THE DAY IMMEDIATELY FOLLOWING THE DATE OF
GRANT OF SUCH RESTRICTED STOCK.

 

13

--------------------------------------------------------------------------------


 


C.        SUCCEEDING GRANT.  EACH NON-EMPLOYEE DIRECTOR SHALL AUTOMATICALLY BE
GRANTED A NUMBER OF SHARES OF RESTRICTED STOCK EQUAL IN VALUE TO $85,000
(MEASURED BY THE FAIR MARKET VALUE ON THE DATE OF GRANT) ON THE FIRST REGULARLY
SCHEDULED BOARD MEETING OF EACH CALENDAR YEAR, PROVIDED ON SUCH DATE THE
NON-EMPLOYEE DIRECTOR CONTINUES TO SERVE ON THE BOARD IN HIS OR HER CAPACITY AS
A NON-EMPLOYEE DIRECTOR (A “SUCCEEDING GRANT”).  SUCH RESTRICTED STOCK SHALL
VEST ON THE DAY IMMEDIATELY FOLLOWING THE DATE OF GRANT OF SUCH RESTRICTED
STOCK.


 


D.        LIMITATION ON SUCCEEDING GRANTS.  NOTWITHSTANDING THE PROVISIONS OF
SECTION (8)C ABOVE, IN NO EVENT SHALL THE AGGREGATE NUMBER OF SHARES OF
RESTRICTED STOCK GRANTED TO ALL OF THE PARTICIPATING NON-EMPLOYEE DIRECTORS AT
THE FIRST REGULARLY SCHEDULED BOARD MEETING OF A CALENDAR YEAR EXCEED 0.7% OF
THE NUMBER OF FULLY DILUTED OUTSTANDING SHARES OF COMMON STOCK AS OF THE DATE OF
SUCH GRANT.


 


(9)           EFFECT OF THE PLAN ON EMPLOYMENT RELATIONSHIP.    NEITHER THE PLAN
NOR ANY AWARD GRANTED HEREUNDER TO A PARTICIPANT SHALL BE CONSTRUED AS
CONFERRING UPON SUCH PARTICIPANT ANY RIGHT TO CONTINUE IN THE EMPLOY OF (OR
OTHERWISE PROVIDE SERVICES TO) THE COMPANY OR ANY SUBSIDIARY OR PARENT THEREOF,
OR LIMIT IN ANY RESPECT THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY OR PARENT
THEREOF TO TERMINATE SUCH PARTICIPANT’S EMPLOYMENT OR OTHER RELATIONSHIP WITH
THE COMPANY OR ANY SUBSIDIARY OR PARENT, AS THE CASE MAY BE, AT ANY TIME.


 


(10)         TAXES.  THE COMMITTEE WILL MAKE SUCH PROVISION FOR THE WITHHOLDING
OF TAXES AS IT DEEMS NECESSARY.  THE COMMITTEE MAY, BUT NEED NOT, HOLD BACK
SHARES OF STOCK FROM AN AWARD OR PERMIT A PARTICIPANT TO TENDER PREVIOUSLY OWNED
SHARES OF STOCK IN SATISFACTION OF TAX WITHHOLDING REQUIREMENTS (BUT NOT IN
EXCESS OF THE MINIMUM WITHHOLDING REQUIRED LAW).


 


(11)         AMENDMENT OF THE PLAN.    THE BOARD OF DIRECTORS MAY AMEND THE PLAN
FROM TIME TO TIME AS IT DEEMS DESIRABLE; PROVIDED, HOWEVER, THAT, WITHOUT THE
APPROVAL OF THE HOLDERS OF A MAJORITY OF THE OUTSTANDING CAPITAL STOCK OF THE
COMPANY ENTITLED TO VOTE THEREON OR CONSENT THERETO, THE BOARD OF DIRECTORS MAY
NOT AMEND THE PLAN (I) TO INCREASE (EXCEPT FOR INCREASES DUE TO ADJUSTMENTS IN
ACCORDANCE WITH SECTION 7 HEREOF) THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK
FOR WHICH AWARDS MAY BE GRANTED HEREUNDER OR (II) TO CHANGE THE CLASS OF
EMPLOYEES ELIGIBLE TO RECEIVE ISOS UNDER THE PLAN.


 


(12)         TERMINATION OF THE PLAN.    THE BOARD OF DIRECTORS MAY TERMINATE
THE PLAN AT ANY TIME. UNLESS THE PLAN SHALL THERETOFORE HAVE BEEN TERMINATED BY
THE BOARD OF DIRECTORS, THE PLAN SHALL TERMINATE TEN YEARS AFTER THE DATE OF ITS
INITIAL ADOPTION BY THE BOARD OF DIRECTORS. NO AWARD MAY BE GRANTED HEREUNDER
AFTER TERMINATION OF THE PLAN. THE TERMINATION OR AMENDMENT OF THE PLAN SHALL
NOT ALTER OR IMPAIR ANY RIGHTS OR OBLIGATIONS UNDER ANY AWARD THERETOFORE
GRANTED UNDER THE PLAN.


 


(13)         EFFECTIVE DATE OF THE PLAN.    THE PLAN SHALL BE EFFECTIVE AS OF
DECEMBER 20, 2001, THE DATE ON WHICH THE PLAN WAS ADOPTED BY THE BOARD OF
DIRECTORS AND APPROVED BY THE REQUISITE HOLDERS OF OUTSTANDING CAPITAL STOCK OF
THE COMPANY.

 

14

--------------------------------------------------------------------------------


 


(14)         NAMED EXECUTIVE OFFICERS.


 

1.             The provisions of this Section 14 shall apply only to those
executive officers (i) whose compensation is required to be reported in the
Company’s proxy statement pursuant to Item 402(a)(3)(i) and (ii) (or any
successor thereto) of Regulation S-K (or any successor thereto) under the
general rules and regulations under the Exchange Act and (ii) whose total
compensation, including estimated or future compensation attributable to Awards
under this Plan or any other plan of the Company or any Parent or Subsidiary
thereof, is determined by the Board of Directors to possibly be subject to the
limitations on deductions imposed by Section 162(m) of the Code (“Named
Executive Officers”). In the event of any inconsistencies between this
Section 14 and the other Plan provisions as they pertain to Named Executive
Officers, the provisions of this Section 14 shall control.

 

2.             No amendment of this Plan with respect to any Named Executive
Officer may be made which would (i) increase the maximum amount that can be paid
to any one Participant pursuant to this Plan or (ii) modify the requirements as
to eligibility for participation in this Plan, unless the Company’s shareholders
have first approved such amendment in a manner which would permit the deduction
under Section 162(m) (or any successor thereto) of the Code of such payment in
the fiscal year it is paid. The Board of Directors shall amend this Section 14
and such other provisions as it deems appropriate, to cause amounts payable to
Named Executive Officers to satisfy the performance based compensation
requirements of Section 162(m) (or any successor thereto) and the Treasury
regulations promulgated thereunder.

 

3.             Notwithstanding any provision of this Plan (including the
provisions of this Section 14) to the contrary, the amount of compensation which
a Named Executive Officer may receive with respect to Options which are granted
hereunder shall be based solely on an increase in the value of the applicable
shares of Common Stock after the date of grant of such Options. Thus, no Option
with an exercise price less than the Fair Market Value of the related shares of
Common Stock on the date of grant may be granted hereunder to a Named Executive
Officer. Furthermore, the maximum number of shares of Common Stock with respect
to which Options may be granted hereunder to any Named Executive Officer during
any calendar year may not exceed One Million (1,000,000) shares of Common Stock,
subject to adjustment as provided in Section 7.

 


(15)         COMPLIANCE WITH SECURITIES AND OTHER LAWS.  AS A CONDITION TO THE
ISSUANCE OR TRANSFER OF ANY OPTION OR ANY SECURITY ISSUABLE IN CONNECTION WITH
SUCH OPTION, THE COMPANY MAY REQUIRE AN OPINION OF COUNSEL, SATISFACTORY TO THE
COMPANY, TO THE EFFECT THAT (I) SUCH ISSUANCE AND/OR TRANSFER WILL NOT BE IN
VIOLATION OF ANY APPLICABLE SECURITIES LAWS AND (II) SUCH ISSUANCE AND/OR
TRANSFER WILL NOT BE IN VIOLATION OF THE RULES AND REGULATIONS OF ANY SECURITIES
EXCHANGE OR AUTOMATED QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR
ADMITTED TO TRADING. FURTHER, THE COMPANY MAY REFRAIN FROM ISSUING, DELIVERING
OR TRANSFERRING ANY OPTION OR

 

15

--------------------------------------------------------------------------------


 


ANY SECURITY ISSUABLE IN CONNECTION WITH SUCH OPTION UNTIL THE COMMITTEE HAS
DETERMINED THAT SUCH ISSUANCE, DELIVERY OR TRANSFER WILL NOT VIOLATE SUCH
SECURITIES LAWS OR RULES AND REGULATIONS. THE COMPANY SHALL NOT BE LIABLE FOR
DAMAGES DUE TO DELAY IN THE ISSUANCE, DELIVERY OR TRANSFER OF ANY OPTION OR ANY
SECURITY ISSUABLE IN CONNECTION WITH SUCH OPTION OR ANY AGREEMENT, INSTRUMENT OR
CERTIFICATE EVIDENCING SUCH OPTION OR SECURITY FOR ANY REASON WHATSOEVER,
INCLUDING, BUT NOT LIMITED TO, A DELAY CAUSED BY THE LISTING REQUIREMENTS OF ANY
SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM OR ANY REGISTRATION
REQUIREMENTS UNDER ANY STATE OR FEDERAL LAW, RULE OR REGULATION. THE COMPANY IS
UNDER NO OBLIGATION TO TAKE ANY ACTION OR INCUR ANY EXPENSE TO REGISTER OR
QUALIFY THE ISSUANCE, DELIVERY OR TRANSFER OF ANY OPTION OR ANY SECURITY
ISSUABLE IN CONNECTION WITH SUCH OPTION UNDER APPLICABLE SECURITIES LAWS OR TO
PERFECT ANY EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION OR TO LIST ANY
SECURITY ON ANY SECURITIES EXCHANGE OR AUTOMATED QUOTATION SYSTEM. FURTHERMORE,
THE COMPANY WILL HAVE NO LIABILITY TO ANY PERSON FOR REFUSING TO ISSUE, DELIVER
OR TRANSFER ANY OPTION OR ANY SECURITY ISSUABLE IN CONNECTION WITH SUCH OPTION
IF SUCH REFUSAL IS BASED UPON THE PROVISIONS OF THIS SECTION 15. AS A CONDITION
TO ANY ISSUANCE, DELIVERY OR TRANSFER OF ANY OPTION OR ANY SECURITY ISSUABLE IN
CONNECTION WITH SUCH OPTION, THE COMPANY MAY PLACE LEGENDS ON ANY AGREEMENT,
INSTRUMENT OR CERTIFICATE EVIDENCING SUCH OPTION OR SECURITY; ISSUE STOP
TRANSFER ORDERS WITH RESPECT THERETO; REQUIRE SUCH MARKET STAND-OFF, LOCKUP, OR
SIMILAR AGREEMENTS OR UNDERTAKINGS AS THE COMPANY DEEMS NECESSARY OR DESIRABLE;
AND REQUIRE SUCH AGREEMENTS OR UNDERTAKINGS AS THE COMPANY MAY DEEM NECESSARY OR
ADVISABLE TO ASSURE COMPLIANCE WITH APPLICABLE LAWS OR REGULATIONS, INCLUDING,
IF THE COMPANY OR ITS COUNSEL DEEMS IT APPROPRIATE, REPRESENTATIONS FROM THE
PARTICIPANT (OR SUCCESSOR IN INTEREST) TO THE EFFECT THAT SUCH RECIPIENT IS
ACQUIRING SUCH OPTION OR SECURITY SOLELY FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION AND THAT NO DISTRIBUTION OF THE OPTION OR SECURITY WILL BE MADE
UNLESS REGISTERED PURSUANT TO APPLICABLE FEDERAL AND STATE SECURITIES LAWS, OR
IN THE OPINION OF COUNSEL TO THE COMPANY, SUCH REGISTRATION IS UNNECESSARY.


 


(16)         EXEMPTIONS FROM SECTION 16(B) LIABILITY.  IT IS THE INTENT OF THE
COMPANY THAT THE GRANT OF ANY AWARDS TO OR OTHER TRANSACTION BY A PARTICIPANT
WHO IS SUBJECT TO SECTION 16 OF THE EXCHANGE ACT SHALL BE EXEMPT FROM
SECTION 16(B) OF THE EXCHANGE ACT PURSUANT TO AN APPLICABLE EXEMPTION (EXCEPT
FOR TRANSACTIONS ACKNOWLEDGED BY THE PARTICIPANT IN WRITING TO BE NON-EXEMPT). 
ACCORDINGLY, IF ANY PROVISION OF THIS PLAN OR ANY AWARD AGREEMENT DOES NOT
COMPLY WITH THE REQUIREMENTS OF RULE 16B-3 AS THEN APPLICABLE TO ANY SUCH
TRANSACTION, SUCH PROVISION SHALL BE CONSTRUED OR DEEMED AMENDED TO THE EXTENT
NECESSARY TO CONFORM TO THE APPLICABLE REQUIREMENTS OF RULE 16B-3 SO THAT SUCH
PARTICIPANT SHALL AVOID LIABILITY UNDER SECTION 16(B) OF THE EXCHANGE ACT.


 


(17)         MISCELLANEOUS.


 


A.        NO RIGHTS TO AWARDS OR UNIFORMITY AMONG AWARDS.  NO PARTICIPANT OR
OTHER PERSON SHALL HAVE ANY CLAIM TO BE GRANTED ANY AWARD; THERE IS NO
OBLIGATION FOR UNIFORMITY OF TREATMENT OF PARTICIPANTS, OR HOLDERS OR
BENEFICIARIES OF AWARDS; AND THE TERMS AND CONDITIONS OF AWARDS NEED NOT BE THE
SAME WITH RESPECT TO EACH RECIPIENT.


 


B.        CONFLICTS WITH PLAN.  IN THE EVENT OF ANY INCONSISTENCY OR CONFLICT
BETWEEN THE TERMS OF THIS PLAN AND AN AWARD, THE TERMS OF THIS PLAN SHALL
GOVERN.

 

16

--------------------------------------------------------------------------------


 


C.        GOVERNING LAW.  THE VALIDITY, CONSTRUCTION AND EFFECT OF THIS PLAN AND
ANY RULES AND REGULATIONS RELATING TO THIS PLAN SHALL BE DETERMINED IN
ACCORDANCE WITH APPLICABLE FEDERAL LAW AND THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW.


 


D.        GENDER, TENSE AND HEADINGS.  WHENEVER THE CONTEXT REQUIRES SUCH, WORDS
OF THE MASCULINE GENDER USED HEREIN SHALL INCLUDE THE FEMININE AND NEUTER, AND
WORDS USED IN THE SINGULAR SHALL INCLUDE THE PLURAL.  SECTION HEADINGS AS USED
HEREIN ARE INSERTED SOLELY FOR CONVENIENCE AND REFERENCE AND CONSTITUTE NO PART
OF THIS PLAN.


 


E.         SEVERABILITY.  IF ANY PROVISION OF THIS PLAN OR ANY AWARD IS OR
BECOMES OR IS DEEMED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION
OR AS TO ANY PARTICIPANT OR AWARD, OR WOULD DISQUALIFY THIS PLAN OR ANY AWARD
UNDER ANY LAW DEEMED APPLICABLE BY THE COMMITTEE, SUCH PROVISION SHALL BE
CONSTRUED OR DEEMED AMENDED AS NECESSARY TO CONFORM TO THE APPLICABLE LAWS, OR
IF IT CANNOT BE CONSTRUED OR DEEMED AMENDED WITHOUT, IN THE DETERMINATION OF THE
COMMITTEE, MATERIALLY ALTERING THE INTENT OF THIS PLAN OR THE AWARD, SUCH
PROVISION SHALL BE STRICKEN AS TO SUCH JURISDICTION, PARTICIPANT OR AWARD, AND
THE REMAINDER OF THIS PLAN AND ANY SUCH AWARD SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


F.         OTHER LAWS.  THE COMMITTEE MAY REFUSE TO ISSUE OR TRANSFER ANY SHARES
OR OTHER CONSIDERATION UNDER AN AWARD IF, ACTING IN ITS SOLE DISCRETION, IT
DETERMINES THAT THE ISSUANCE OR TRANSFER OF SUCH SHARES OR SUCH OTHER
CONSIDERATION MIGHT VIOLATE ANY APPLICABLE LAW.


 


G.        STOCKHOLDER AGREEMENTS.  THE COMMITTEE MAY CONDITION THE GRANT,
EXERCISE OR PAYMENT OF ANY AWARD UPON SUCH PERSON ENTERING INTO A STOCKHOLDERS’
OR REPURCHASE AGREEMENT IN SUCH FORM AS APPROVED FROM TIME TO TIME BY THE BOARD
OF DIRECTORS.


 


H.        NO GUARANTEE OF TAX CONSEQUENCES.  NEITHER THE BOARD, NOR THE COMPANY
NOR THE COMMITTEE MAKES ANY COMMITMENT OR GUARANTEE THAT ANY FEDERAL, STATE OR
LOCAL TAX TREATMENT WILL APPLY OR BE AVAILABLE TO ANY PERSON PARTICIPATING OR
ELIGIBLE TO PARTICIPATE HEREUNDER.

 

17

--------------------------------------------------------------------------------
